11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

In re Commitment of Randal                     * From the 29th District Court
Eugene Porter,                                   of Palo Pinto County,
                                                 Trial Court No. C47557.

No. 11-18-00015-CV                             * December 13, 2018

                                               * Memorandum Opinion by Bailey, C.J.
                                                 (Panel consists of: Bailey, C.J.;
                                                 Gray, C.J., sitting by assignment; and
                                                 Wright, S.C.J., sitting by assignment)
                                                 (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court and order of civil commitment are
reversed, and the cause is remanded to the trial court for a new trial.